LAVERY, J.,
dissenting. I respectfully dissent from part II of the majority opinion. It is undisputed that a trial court may grant a summary judgment where, under applicable principles of substantive law, the moving party is entitled to judgment as a matter of law. Suarez v. Dickmont Plastics Corp., 229 Conn. 99, 105, 639 A.2d 507 (1994). The majority, however, cites no substantive applicable law, statutory or common, that compels the conclusion that a violation of § 52-251c is an outright bar to an attorney’s action in quantum meruit against a successor attorney. The majority states that, under equitable quasi-contract principles, it would be “unjust to permit an attorney to avoid th[e] public policy by splitting a fee with a successor attorney.” Such a construction suggests that the majority has adopted a per se rule, foreclosing recovery from a successor attorney under any set of circumstances, as long as the attorney failed to have the client sign a written contract. I believe that the equitable contract principles on which we should focus are those that have traditionally been the basis for an award under the restitutionary theories of quantum meruit and unjust enrichment: only those circumstances that existed between the two pertinent *195parties,1 here the plaintiff and the defendant. If the trial court limited its review of this matter to the transaction between the parties, then it would have had to determine whether the defendant benefited from the plaintiffs work product. Such a determination is a question of fact and thus inappropriate for summary judgment. It may be that the trial court, after applying traditional quasi-contract principles, would have concluded that the plaintiff should receive only a minimal amount for his work product, but because the value of an attorney’s services are recoverable under quantum meruit,2 he should at least be afforded the opportunity to present whatever evidence he has, if any, regarding the value of the services he had conferred upon the defendant.
The majority also states that it is more urgent to protect the public from attorneys than to protect attorneys from successor attorneys. For this proposition, it cites Barrett Builders v. Miller, 215 Conn. 316, 326-27, 576 A.2d 455 (1990). Barrett Builders considered whether a contractor can recover in quantum meruit from a homeowner where the contractor failed to comply with the written contract requirement in General Statutes § 20-429 of the Home Improvement Act. Id., 320. In concluding that the contractor could not recover, the Supreme Court stated that it is more important to protect consumers from unscrupulous contractors than to protect contractors from manipulative consumers. Barrett Builders, therefore, presented a situation where the interests of the plaintiff contractor and the con*196sumer were in direct conflict. That is clearly not the case here. The ability of an attorney to recover from a successor attorney in no way endangers the important public policy of protecting the public from excessive legal fees. The majority fails to explain precisely how its denial of the plaintiffs cause of action is inextricably linked to a furtherance of the public policy, particularly in light of its statement that “the plaintiffs agreement ■with the defendant is a separate transaction from the plaintiffs agreement with the Chatts.” Because the transaction between the plaintiff and the defendant was separate from the transaction between the plaintiff and the Chatts, it should be treated as such.
I would reverse the judgment and remand the matter to the trial court for further proceedings.

 “The theory of restitution as a basis for recovery encompasses both unjust enrichment and quantum meruit as the terms have been used in Connecticut cases. Broadly speaking, the availability of restitution is dependent upon unjust enrichment, that is, upon a perceived injustice because one party has benefited at the expense of another. . . . ‘The question is: Did he [the party liable], to the detriment of someone else, obtain something of value to which he was not entitled?’ ” (Citations omitted; emphasis added.) Burns v. Koellmer, 11 Conn. App. 375, 384, 527 A.2d 1210 (1987).


 Marcus v. DuPerry, 223 Conn. 484, 491, 611 A.2d 859 (1992).